UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7915



CALVIN G. GRAY,

                                            Plaintiff - Appellant,

          versus

WILLIAM TED JONES, Individually and in his
personal capacity as a private citizen and in
his official capacity as a Bluefield, West
Virginia Police Officer and/or Detective;
RICHARD M. POE, Individually and in his per-
sonal capacity as a private citizen and in his
official capacity as a former Sergeant of The
Bluefield City Police Department and current
Chief of Police of the Bluefield, West Virgin-
ia Police Department,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-95-861-1)

Submitted:   May 16, 1996                   Decided:   May 30, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Calvin G. Gray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Gray v. Jones,
No. CA-95-861-1 (S.D.W. Va. Oct. 18, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2